DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT 102018000008079, filed on 13 August 2018.

Claim Objections
Claims 1 – 16 are objected to because of the following informalities:  
Regarding Claims 1 – 16, terms introduced for the first time should be preceded with “a” instead of “the”. For example, “the number” and “the index”. This not an exhaustive list.
Regarding Claim 1, in step C) “obtains” should read “obtain”
Regarding Claim 1, in step D) “a predetermined point” should read “the predetermined point”
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest pieces of the prior art are US 2002/0041379 and US 4927232.  The prior art fails to anticipate or render obvious Steps C – G, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for detection of a pulling force on the optical fiber thus allowing for a determination of leakage in a conduit, as discussed in [0233 – 0266] of the published application.
Regarding Claim 8, the closest pieces of the prior art are US 2002/0041379 and US 4927232.  The prior art fails to anticipate or render obvious the claimed control logic unit, sealing devices, and positioning device, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for detection of a pulling force on the optical fiber thus allowing for a determination of leakage in a conduit, as discussed in [0233 – 0266] of the published application.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim Objections as outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856